NUMBER 13-08-00453-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE EFRAIN MALDONADO



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion


	Relator, Efrain Maldonado, pro se, filed a petition for writ of mandamus in the above
cause on July 28, 2008.  The Court, having examined and fully considered the petition for
writ of mandamus, is of the opinion that relator has not shown himself entitled to the relief
sought.  The petition generally fails to comply with Texas Rule of Appellate Procedure 52.3
and does not include a sufficient record to establish the right to mandamus relief.  See Tex.
R. App. P. 52.3, 52.7.  Further, the petition for writ of mandamus fails to establish that the
district court has abused its discretion or violated a duty imposed by law.  Relator has not
shown that the trial court:  (1) had a legal duty to perform a nondiscretionary act, (2) was
asked to perform the act, and (3) failed or refused to do so.  See In re Chavez, 62 S.W.3d
225, 228 (Tex. App.-Amarillo 2001, orig. proceeding).  Accordingly, the petition for writ of
mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a). 	


								PER CURIAM

Memorandum Opinion delivered and filed
this 30th day of July, 2008.